     Case 5:19-cv-02214-PSG-JDE Document 13 Filed 04/30/20 Page 1 of 1 Page ID #:119




 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10                                  WESTERN DIVISION
11    MKITARYAN GAIK,                     )   No. 5:19-CV-02214-PSG (JDE)
                                          )
12                                        )
                         Petitioner,      )   ORDER ACCEPTING FINDINGS
13                                        )
                    v.                    )   AND RECOMMENDATION OF
14                                        )   UNITED STATES MAGISTRATE
                                          )   JUDGE
                                          )
15    WILLIAM P. BARR, et al.,            )
                                          )
16                       Respondents.     )
                                          )
17
18          Pursuant to 28 U.S.C. § 636, the Court has reviewed the First Amended
19    Petition (Dkt. 6, “Petition”), the Return to Petition (Dkt. 10), and the Report
20    and Recommendation of the United States Magistrate Judge (Dkt. 12). No
21    party filed timely objections to the Report and Recommendation or sought
22    additional time in which to do so. The Court accordingly accepts the findings
23    and recommendation of the Magistrate Judge.
24          IT IS THEREFORE ORDERED that Judgment be entered dismissing
25    this action with prejudice.
26               4/30/2020
      Dated: __________________                   ______________________________
27                                                PHILIP S. GUTIERREZ
28                                                United States District Judge
